DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No.: 4729303 (“Durbin”).
Regarding Claims 1-3 and 11 Durbin a trash containment system comprising: Claim 1-
a container housing (10) including one or more panels (21, 23, 25) that define a retaining chamber (13) within the container housing (10), wherein the retaining chamber (13) is configured to removably receive and retain a trash container (the chamber is capable of supporting a small container or garbage bag), wherein the container housing (10) is configured to be retained within a compartment of a monument (the housing of a plane compartment); and
a door(14)that wherein the door (14) forms a front of the container housing (10), wherein the door  is configured to be moved between an open position and a closed Claim 2 - the one or more panels (21, 23, 25) comprise: a first panel (21); and a second panel (23), wherein the first panel and the second panel define the retaining chamber (13); Claim 11- wherein the one or more panels (12, 23, 25) are formed of a composite material ( flame retardant resin, col: 3 lines 44- col. 4: line 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-11 are rejected  are rejected under 35 U.S.C 103(a) as being unpatentable over  WO Pub No.: WO 2017043177(“Taguchi et al.”) in view of US Pub No. 20040227034 (“Wentland et al.”). SEE US Patent NO.: 10822089 for the English Translation of Taguchi et al.

Regarding Claim 1, Taguchi et al. discloses a waste receptacle capable of use in a vehicle, comprising
a container housing (18A, top 3002) including one or more panels (3002, 3402 A, B, C, D, E) that define a retaining chamber (38) within the container housing (18A, 3002), wherein the retaining chamber (38), is configured to removably receive and retain a trash container (the chamber is capable of supporting a trash bag or small container), wherein the container housing (18A, 3002) is configured to be retained within a compartment of a monument (structure in a lavatory, seen in Fig.1).
a door (22) that is configured to be moved between an open position and a closed position, wherein the retaining chamber (38) is exposed in the open position and closed in the closed position wherein the door comprises:
an inlet (2204) that leads to the retaining chamber (38); and an access flap (32) moveably secured to a chute (30A).
Taguchi et al. discloses the claimed invention but the door is not a front of the housing, and an access flap is not provided on the inlet. In an alternate embodiment Taguchi et al demonstrates it is known to provide a similar container housing with a door that formed front of the housing (best seen in Figs. 14-17).v It would have been obvious to one having skill in the art before the effective filing date of the door could be formed as a front of the container housing, that is easier to open and close (col. 15: lines 1-20)
Wentland et al. disclose a similar waste receptacle where the door is a front of the housing and an inlet covered by an automatic access flap (302, see Fig. 20) controlled by a motion sensor ([0053]).

Regarding Claim 2, the combination discloses (Taguchi et al) the one or more panels (3002, 3402 A, B, C, D, E) comprise: a first panel ; and a second panel , wherein the first panel and the second panel define the retaining chamber (best seen in modified container housing shown Figs. 14-17.)
Regarding Claim 5, the combination discloses (Taguchi et al.) wherein the one or more panels (that form the retaining chamber 38) comprise: a first panel that provides a first lateral wall (3402C) and a top wall(3002); and a second panel  connected to the first panel and that provides a second lateral wall (3402A), a rear wall (3402 B), and a base wall ( 3402E), wherein the retaining chamber (38) is defined by the first lateral wall, the top wall, the second lateral wall, the rear wall, and the base wall, wherein the first panel and the second panel overlay at least portions of interior surfaces of the compartment (the top panel intersects, via 3030, with the upper interior of the sink compartment 20).
Regarding Claim 6, the combination discloses (Taguchi et al.) rails (3012 C, D; 3422 C, D) secured to interior surfaces of the one or more panels, wherein the rails (3012 C, D; 3422 C, D are configured to retain the trash container (trash bag) within the retaining chamber (38).
Regarding Claim 7, the combination discloses (Taguchi et al.) wherein the rails (3012 C, D via 3002) comprise a trash director (30A) that downwardly slopes from a top 
Regarding Claim 8, the combination discloses (Taguchi et al.) a seal (36) between the door and the front panel) around a front periphery of the one or more panels (3402A) wherein the seal (36) provides a sealing interface between the one or more panels and the door in the closed position.
Regarding Claim 9, the combination discloses (Taguchi et al.) wherein the compartment is defined by one or both of interior walls (around the sink) of a cabinet or one or more walls of the monument (1202, 1208; as seen in in Fig. 1) ; 
Regarding Claim 10, the combination discloses (Taguchi et al.) a first latch (2206) coupled to the door (22); and a second latch upper latch) coupled to the door (2).
Regarding Claim 11, the combination discloses (Taguchi et al.) wherein the one or more panels are formed of a composite material (interior is formed from a flame retardant thermoplastic resin, [0043]).

Claims12 is rejected under 35 U.S.C 103(a) as being unpatentable over
Durbin as applied to claim 11 above, alone.
	The combination discloses the claimed invention but does not disclose wherein the composite material comprises a core sandwiched between opposed first and second skins wherein the core includes a plurality of interconnected honeycomb cells. 
Durbin discloses a similar invention having wherein the composite material comprises a core sandwiched between opposed first and second skins wherein 
It would have been obvious to one having skill in the art before the effective filing date of the invention that the all interior could be provided with a composite material comprises a core sandwiched between opposed first and second skins wherein the core includes a plurality of interconnected honeycomb cell plurality of honeycomb cells in the ore of the material to strengthen the walls of the cabinet while serving to block unwanted order from trash.
Claims 13-16 and 18 are rejected under 35 U.S.C 103(a) as being unpatentable over WO Pub No.: WO 2017043177(“Taguchi et al.”), alone
Regarding Claim 13, Taguchi et al. discloses a trash containment system comprising:
forming a container housing (18A, top 3002) from one or more panels (3002; 3402 A,B, C, D, E)  that define a retaining chamber (38) within the container housing  (18A, 3002);
coupling a door (22) adjacent the container housing (18A, 3002) such that the door (22) forms a front of the container housing (as seen in Fig.3); and
positioning rails (3012 C, D) on interior surfaces of the one or more panels (via 3002), wherein the positioning the rails (3012 C, D) comprises forming a trash director (30A) that downwardly slopes from a top end towards a bottom end, wherein the trash director (30A) is configured to direct trash towards the retaining chamber (38), wherein the rails (3012 C, D) are configured to securely retain the trash container (e.g. trash bag) within the retaining chamber (38).
Regarding Claim 13, Taguchi et al. discloses the claimed invention but does not demonstrate the method of making the trash system according to method steps set forth in claims 13. 
It would have been obvious to one having skill in the art before the effective filing date of the invention that the trash system could be assembled and made according to the method steps set forth above, since Taguchi et al. discloses the invention of claim 13such method steps would occur during the ordinary course using the trash system, see MPEP 2112.02 
Regarding Claim 14, the combination discloses (Taguchi et al.) wherein the first panel (3402, C) and the second panel (3402, A, B, D, E) are formed and coupled together to define the retaining chamber (38), 
Regarding Claim 15, the combination discloses (Taguchi et al.) wherein the one or more panels (that form the retaining chamber 38) comprise: a first panel that provides a first lateral wall (3402C) and a top wall(3002); and a second panel  connected to the first panel and that provides a second lateral wall (3402A), a rear wall (3402 B), and a base wall ( 3402E), wherein the retaining chamber (38) is defined by the first lateral wall, the top wall, the second lateral wall, the rear wall, and the base wall, wherein the first panel and the second panel overlay at least portions of interior surfaces of the compartment (the top panel intersects, via 3030, with the upper interior of the sink compartment 20).
Regarding Claim 16, the combination discloses (Taguchi et al.) coupling a first latch (upper latch) and second latch (lower latch).
Regarding Claim 18, the combination discloses (Taguchi et al.) a seal (36) between the door and the front panel) around a front periphery of the one or more panels (3402A) wherein the seal (36) provides a sealing interface between the one or more panels and the door in the closed position.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments as to claims 1, 2, 5-13-16 and 18 are not persuasive.
As to claim 1, applicant’s amendment requires that claim 1 requires that the “door requires an inlet that leads to the retaining chamber, via an access flap secured to the inlet. Here, Durbin discloses a door “comprising” these features, element 12 is clearly hinged to the upper part of the door, thus making it a part of the door. Thus, Applicant’s arguments are not persuasive. Moreover, it’s also well known in the art that these parts could be made integral or joined, to anyone having general knowledge in the art. This is also seen demonstrated in US 4719852 (“Durbin et al.”). Thus the rejections of claims 2, and 5-12 are maintained
As to claim 13, Applicant arguments that “rails” are not shown is not persuasive. Here, applying the broadest reasonable interpretation, Taguchi et al. demonstrates positioning rails (3012 C, D).  The phrase “Rails” can be broadly interpreted, because it only requires that the structure have a horizontal support, and Taguchi et al. clearly 

Allowable Subject Matter
Claims 19-22 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637